 

EXHIBIT 10.1

 

MAGNETEK, INC.

AMENDED AND RESTATED DIRECTOR AND OFFICER

COMPENSATION AND DEFERRAL INVESTMENT PLAN

January 1, 2009

 

Article 1.   Establishment and Purposes

 

1.1                       Establishment.   Magnetek, Inc., a Delaware
corporation (the “Company”), established, effective as of October 21, 1997, an
amended and restated director pay and deferred compensation plan, which shall be
known as the “Magnetek, Inc. Amended and Restated Director and Officer
Compensation and Deferral Investment Plan” (the “Plan”), for members of the
Board of Directors who are not employees or officers of the Company. The Plan
was amended and restated effective as of January 1, 2005 (the “2005
Restatement”), which amendment and restatement was intended as good faith
compliance with Section 409A of the Code (as defined below) and the regulations
and other Treasury Department guidance promulgated thereunder (“Section 409A”).
The 2005 Restatement only applied to (i) “amounts deferred” (within the meaning
of Section 409A) by Directors (as defined below) in taxable years beginning
after December 31, 2004, and any earnings thereon and (ii) all amounts deferred
by Key Executives (as defined below) under the Plan and any earnings thereon
(collectively, “Section 409A Deferrals”). The provisions of the Plan in
existence prior to the 2005 Restatement continued to govern “amounts deferred”
(within the meaning of Section 409A) by Directors in taxable years beginning
before January 1, 2005, and any earnings thereon (collectively, “Grandfathered
Deferrals”). In addition, the 2005 Restatement extended participation in the
Plan, with respect to compensation earned on or after January 1, 2006, to
certain Key Executives of the Company. From and after January 1, 2006, the Plan
was comprised of two separate sub-plans, one for the benefit of Directors (the
“Director Plan”) and one for the benefit of Key Executives (the “Key Executive
Plan”). The Key Executive Plan is a nonqualified deferred compensation plan
which is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, as defined below. The Director Plan is not subject to ERISA. This
document is also intended to constitute the Summary Plan Description for the
Plan.

 

1.2                       Amendment.   Since January 1, 2005, the Company has
been treating Section 409A Deferrals in good faith compliance with
Section 409A.  The Company now wishes to further amend and restate the Plan,
effective January 1, 2009, in order to comply with Section 409A and the
regulations (including the final regulations) and other Treasury Department
guidance promulgated thereunder.

 

1.3                       Purpose.   The primary purposes of the Plan are (i) to
provide Directors with the opportunity to defer voluntarily a portion of their
Director’s Fees (as defined below), subject to the terms of the Plan, (ii) to
provide certain Key Executives with the opportunity to defer voluntarily a
portion of their Compensation (as defined below), subject to the terms of the
Plan and (iii) to encourage ownership of common stock by Directors and Key
Executives and thereby align their interests more closely with the interests of
the stockholders of the Company. By adopting the Plan, the Company desires to
enhance its ability to attract and retain Directors and Key Executives of
outstanding competence.

 

--------------------------------------------------------------------------------


 

Article 2.   Definitions

 

Whenever used herein, the following terms shall have the meanings set forth
below, and, when the defined meaning is intended, the term is capitalized:

 

(a)                          “Board” or “Board of Directors” means the Board of
Directors of the Company.

 

(b)                         “Board Meeting” means any meeting of the Board of
Directors or of any committee thereof on which the Director serves and for which
the Director is entitled to receive Meeting Fees.

 

(c)                          “Bonus” means an incentive award payable by the
Company to a Key Executive with respect to the Key Executive’s services under
the Magnetek Incentive Compensation Plan, or such other bonus or incentive
compensation plan or program of the Company, and, in each case, shall be deemed
earned only upon award by the Company.

 

(d)                         “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

 

(e)                          “Committee” means the Compensation Committee of the
Board or such other committee of two (2) or more Directors appointed by the
Committee to administer the Plan pursuant to Article 3.

 

(f)                            “Company” means Magnetek, Inc., a Delaware
corporation.

 

(g)                         “Compensation” means an employee’s gross Salary and
Bonus.

 

(h)                         “Director” means a member of the Board of Directors
of the Company who is neither an employee nor an officer of the Company.

 

(i)                             “Director’s Fees” means a Director’s Retainer
Fees and Meeting Fees, whether payable in cash or stock or any combination
thereof.

 

(j)                             “Disability” means that a Participant would be
considered to be disabled under Section 409A.

 

(k)                          “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

(l)                             “Fair Market Value” means (i) the mean between
the highest and lowest sales prices of a share of the Company’s stock on the
principal exchange on which shares of the Company’s stock are then trading, if
any, on such determination date, or, if shares were not traded on such date,
then on the next preceding trading day during which a sale occurred, as such
prices are quoted in The Wall Street Journal; or (ii) if such stock is not
traded on an exchange but is quoted on NASDAQ or a successor quotation system,
(1) the mean between the highest and lowest sales prices (if the stock is then
listed as a National Market Issue under the NASD National Market System) or
(2) the mean between the closing representative bid and asked prices (in all
other cases) for the stock on such determination date as reported by NASDAQ or
such successor quotation system; or (iii) if such stock is not publicly traded
on an exchange and not quoted on NASDAQ or a successor quotation system, the
mean between the closing bid and asked prices for the stock, on such
determination date, as determined in good faith by the Board; or (iv)  if the
Company’s stock is not publicly traded, the fair market value established by the
Board in good faith.

 

(m)                       “Key Executive” means any non-union, full-time,
salaried employee of the Company who is an officer or other key executive of the
Company and who qualifies as a “highly compensated employee or management
employee” within the meaning of Title I of ERISA.

 

2

--------------------------------------------------------------------------------


 

(n)                         “Meeting Fees” means the fees paid to a Director on
a per meeting basis for attending a meeting of the Board of Directors or a
committee thereof.

 

(o)                         “Newly Eligible Participant” means a Director or Key
Executive who first becomes eligible to participate in the Plan following the
commencement of a given Year.

 

(p)                         “Participant” means a Director or Key Executive who
is actively participating in the Plan.

 

(q)                         “Plan” means this Magnetek, Inc. Amended and
Restated Director and Officer Compensation and Deferral Investment Plan, as it
may be amended from time to time.

 

(r)                            “Retainer Fees” means annual retainer fees paid
to a Director for serving as a member of the Board of Directors or as a Chairman
of a committee thereof for a full year’s service on the Board or such lesser
amount as may be payable to any Director in respect of services on the Board of
less than a full year.

 

(s)                          “Salary” means all regular, basic wages, before
reduction for amounts deferred pursuant to the Plan or any other plan of the
Company, payable in cash to a Key Executive for services to be rendered during
the Year, exclusive of any Bonus, other special fees, awards, or incentive
compensation, allowances, or amounts designated by the Company as payment toward
or reimbursement of expenses.

 

(t)                            “Specified Employee” means any Participant who is
a “specified employee” (as such term is defined under Section 409A) of the
Company. The “identification date” (as defined under Section 409A) for purposes
of identifying Specified Employees shall be September 30 of each calendar year.
Individuals identified on any identification date shall be Specified Employees
as of January 1 of the calendar year following the year of the identification
date. In determining whether or not an individual is a Specified Employee as of
an identification date, all individuals who are “nonresident aliens” (as defined
under Section 409A) during the entire 12-month period ending on such
identification date shall be excluded for purposes of determining which
individuals will be Specified Employees.

 

(u)                         “Separation from Service” means a Participant’s
“separation from service,” as determined by the Committee in accordance with the
definition of “separation from service” under Section 409A.  Notwithstanding
anything herein to the contrary, a Participant who is a Director and
subsequently ceases to qualify as a Director as a result of his or her becoming
a Key Executive shall not be deemed to have had a Separation from Service for
purposes of the Plan until such time as the Participant has a Separation from
Service as both a Key Executive and a Director.

 

(v)                         “Stock” means common stock of the Company, par value
$0.01 per share.

 

(w)                       “Value” means the fair market value of the cash and/or
Stock a Director receives (or, absent deferrals hereunder, is entitled to
receive) as Director’s Fees.

 

(x)                           “Year” means a calendar year.

 

Article 3.   Administration

 

3.1                       Authority of the Committee.   The Plan shall be
administered by the Compensation Committee of the Board of Directors of the
Company. In addition, any power of the Committee hereunder may also be exercised
by the full Board, except to the extent that the grant or exercise of such

 

3

--------------------------------------------------------------------------------


 

authority would cause any Stock issued hereunder or other transaction with
respect to the Plan to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Securities Exchange
Act of 1934, as amended. Subject to the terms of this Plan, the Board may
appoint a successor Committee to administer the Plan, provided that such
Committee consists solely of two (2) or more non-employee directors within the
meaning of Section 16(b) of the Securities Exchange Act of 1934. In addition,
subject to the terms of the Plan, and to the extent permissible under Section 16
of the Securities Exchange Act of 1934, as amended, the Board or the Committee
may delegate ministerial duties to any executive or executives of the Company.

 

Subject to the provisions herein, the Committee shall have full power and
discretion to issue Stock to Participants in accordance with the terms of the
Plan; to select Key Executives for participation in the Plan; to determine the
terms and conditions of each Director’s or Key Executive’s participation in the
Plan; to construe and interpret the Plan and any agreement or instrument entered
into under the Plan; to establish, amend, or waive rules and regulations for the
Plan’s administration; to amend (subject to the provisions of Article 11 herein)
the terms and conditions of the Plan and any agreement entered into under the
Plan; and to make other determinations which may be necessary or advisable for
the administration of the Plan.

 

3.2                       Decisions Binding.   All determinations and decisions
of the Board and/or the Committee as to any disputed question arising under the
Plan, including questions of construction and interpretation, shall be final,
conclusive, and binding on all parties and shall be given the maximum possible
deference allowed by law.

 

3.3                       Claims Procedure.

 

(a)                          Director Claims.   Any Director making a claim for
benefits under this Plan may contest the Committee’s decision to deny such claim
or appeal therefrom only by submitting the matter to binding arbitration before
a single arbitrator. Any arbitration shall be held in Milwaukee, Wisconsin,
unless otherwise agreed to by the Committee. The arbitration shall be conducted
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator’s authority shall be limited to the affirmation or
reversal of the Committee’s denial of the claim or appeal, and the arbitrator
shall have no power to alter, add to, or subtract from any provision of this
Plan. The arbitrator’s decision shall be final and binding on all parties, if
warranted on the record and reasonably based on applicable law and the
provisions of this Plan. The arbitrator shall have no power to award any
punitive, exemplary, consequential, or special damages, and under no
circumstances shall an award contain any amount that in any way reflects any of
such types of damages. Each party shall bear its own attorney’s fees and costs
of arbitration. Judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.

 

(b)                         Key Executive Claims.   Any Participant who is a Key
Executive has the right to make a written claim for benefits under the Plan. If
such a written claim is made, and the Committee wholly or partially denies the
claim, the Committee shall provide the claimant with written notice of such
denial, setting forth, in a manner calculated to be understood by the claimant:

 

(i)                                                 the specific reason or
reasons for such denial;

 

(ii)                                              reference to the specific Plan
provisions on which the denial is based;

 

(iii)                                          a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and

 

4

--------------------------------------------------------------------------------


 

(iv)                                          an explanation of the Plan’s
claims review procedure and time limits applicable to those procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) if the claim is denied on appeal.

 

(1)                                
                                                                                             
The written notice of any claim denial pursuant to Section 3.3(b) shall be given
not later than thirty (30) days after receipt of the claim by the Committee,
unless the Committee determines that special circumstances require an extension
of time for processing the claim, in which event:

 

(i)                                                 written notice of the
extension shall be given by the Committee to the claimant prior to thirty (30)
days after receipt of the claim;

 

(ii)                                              the extension shall not exceed
a period of thirty (30) days from the end of the initial thirty (30) day period
for giving notice of a claim denial; and

 

(iii)                                           the extension notice shall
indicate (A) the special circumstances requiring an extension of time and
(B) the date by which the Committee expects to render the benefit determination.

 

(2)                                
                                                                                             
The period of time within which a benefit determination is required to be made
shall begin at the time a claim is received by the Committee, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing. If the period of time for determining the claim is
extended as permitted above, due to a claimant’s failure to submit information
necessary to decide the claim, then the period for making the benefit
determination shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.

 

(3)                                
                                                                                             
The decision of the Committee shall be final unless the claimant, within sixty
(60) days after receipt of notice of the claims denial from the Committee,
submits a written request to the Committee for an appeal of the denial. During
that sixty (60) day period, the claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits. The claimant shall be
provided the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits as part of the claimant’s
appeal. The claimant may act in these matters individually, or through his or
her authorized representative.

 

(4)                                
                                                                                             
After receiving the written appeal, the Committee, or its delegate, shall issue
a written decision notifying the claimant of its decision on review, not later
than thirty (30) days after receipt of the written appeal, unless the Committee
determines that special circumstances require an extension of time for reviewing
the appeal, in which event:

 

(i)                                                 written notice of the
extension shall be given by the Committee prior to thirty (30) days after
receipt of the written appeal;

 

(ii)                                              the extension shall not exceed
a period of thirty (30) days from the end of the initial thirty (30) day review
period;

 

(iii)                                           the extension notice shall
indicate (A) the special circumstances requiring an extension of time and
(B) the date by which the Committee expects to render the appeal decision.

 

5

--------------------------------------------------------------------------------


 

(5)                                
                                                                                             
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Committee, without
regard to whether all the information necessary to make a benefit determination
on review accompanies the filing of the appeal. If the period of time for
reviewing the appeal is extended as permitted above, due to a claimant’s failure
to submit information necessary to decide the claim on appeal, then the period
for making the benefit determination on review shall be tolled from the date on
which the notification of the extension is sent to the claimant until the date
on which the claimant responds to the request for additional information.

 

(6)                                
                                                                                             
In conducting the review on appeal, the Committee shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. If the Committee upholds the
denial, the written notice of decision from the Committee shall set forth, in a
manner calculated to be understood by the claimant:

 

(i)                                                 the specific reason or
reasons for the denial

 

(ii)                                              reference to the specific Plan
provisions on which the denial is based;

 

(iii)                                           a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits; and

 

(iv)                                          a statement of the claimant’s
right to bring a civil action under ERISA Section 502(a).

 

(7)                                
                                                                                             
If the Plan or any of its representatives fail to follow any of the above claims
procedures, the claimant shall be deemed to have duly exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedies under ERISA Section 502(a), including but not limited to
the filing of an action for immediate declaratory relief regarding benefits due
under the Plan.

 

(c)                          Service of Process.  The Secretary of the Company
is hereby designated as agent of the Plan for the service of legal process.

 

3.4                       Indemnification.   Each person who is or shall have
been a member of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a defendant, or in
which he or she may be a party by reason of any act or omission by such Board
member in his or her capacity as an administrator of the Plan, and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

6

--------------------------------------------------------------------------------


 

Article 4.   Participation

 

4.1                       Participation.   Those members of the Board of
Directors who are not employees or officers of the Company, and those Key
Executives who have been designated as eligible to participate in the Plan with
respect to any Year beginning after December 31, 2005 by the Committee shall be
eligible to participate in the Plan. Notwithstanding anything herein to the
contrary, unless the Committee determines otherwise, the Company’s Chief
Executive Officer shall be eligible to participate in the Plan with respect to
any Year beginning after December 31, 2005.  Each Year, the Committee shall
notify Directors and Key Executives of their eligibility to participate in the
Plan during the following Year.  A Director or Key Executive who is eligible to
participate in the Plan shall commence participation in the Plan by completing
the “Election to Defer Forms” and delivering such forms to the Company as
provided in Article 6 herein, and in the case of Directors electing to receive
Stock in lieu of cash Meeting Fees, by completing the “Election to Receive Stock
Forms” and delivering such forms to the Company as provided in Sections 5.2 and
5.3 herein.

 

In the event a Participant no longer meets the requirements for participation in
the Plan, such Participant shall become an inactive Participant, retaining all
the rights described under the Plan, except the right to make any further
deferrals or, if applicable, receive payment of Directors’ Fees in Stock, until
such time that the Participant again becomes an active Participant.

 

4.2                       Participation.   The eligibility of Key Executives to
participate in the Plan shall be determined by resolution of the Committee
annually or at such other time selected by the Committee.

 

4.3                       Partial Year Participation.   In the event that a
Director or Key Executive first becomes eligible to participate in the Plan
following the commencement of a given Year, such person shall be notified by the
Company of his or her eligibility to participate, and the Company shall provide
each such Newly Eligible Participant with “Election to Defer Forms,” which must
be completed by such Newly Eligible Participant and delivered to the Company as
provided in Article 6 herein and “Election to Receive Stock Forms,” which must
be completed by such Newly Eligible Participant and delivered to the Company as
provided in Sections 5.2 and 5.3 herein; provided, however, that such Newly
Eligible Participant may only make an election to defer with respect to that
portion of his or her Director’s Fees or Compensation, as applicable, for such
Year which are to be earned after the filing of the election and such Newly
Eligible Participant may only make an election to receive payment of Meeting
Fees in Stock with respect to that portion of his or her Meeting Fees for such
year which are to be earned after the filing of the election.

 

Article 5.   Stock in Lieu of Cash Director’s Fees

 

5.1                       Payment in Stock.   Subject to Section 5.5 herein, a
Director shall receive Stock in lieu of the annual cash Retainer Fees otherwise
payable to each Director each Year for so long as this Plan is in effect, to the
extent and subject to the terms and conditions set forth in this Article 5. In
addition, a Director may elect to receive Stock in lieu of cash Meeting Fees
payable to such Director each Year for so long as this Plan is in effect, to the
extent and subject to the terms and conditions set forth in this Article 5.

 

5.2                       Stock Payment Procedures.   The number of shares of
Stock to be paid in lieu of cash Retainer Fees or cash Meeting Fees (in the
event of an election by a Director to so receive Stock in lieu of cash Meeting
Fees) on each payment date shall be equal to (i) the amount of the cash Retainer
Fees or cash Meeting Fees, as applicable, payable to each Director at the rates
then in effect divided by (ii) the Fair Market Value of Stock as determined on
the most recent practicable date preceding the payment date. No fractional
shares of Stock shall be granted; instead, the cash remainder shall be paid to
the Participant. The Company shall deliver to each Participant each month as
payment of Retainer Fees one

 

7

--------------------------------------------------------------------------------


 

or more certificates representing the Stock, registered in the name of the
Participant (or if directed by the Participant, in the joint names of the
Participant and his or her spouse). The Company shall deliver to each
Participant who has properly filed an “Election to Receive Stock Form” as
payment of Meeting Fees one or more certificates representing the Stock,
registered in the name of the Participant (or, if directed by the Participant,
in joint names of the Participant and his or her spouse) at the times such
Meeting Fees are customarily paid by the Company.

 

5.3                       Method of Electing to Receive Stock in Lieu of Cash
Meeting Fees.   In order to receive Stock in lieu of cash Meeting Fees under the
Plan, the Director must complete and deliver to the Company a written “Election
To Receive Stock Form” on which he or she designates the election to receive
Stock. Participants shall make their elections to receive payment in Stock for
their Meeting Fees under the Plan no later than the date immediately prior to
the date of the Board Meeting to which such Meeting Fees relate. All elections
to receive payment in Stock for Meeting Fees shall be made on an “Election to
Receive Stock Form,” as described herein and shall be delivered by the
Participant to the Committee (or its delegate) as described in Section 12.1
herein. The election to receive payment in Stock for Meeting Fees shall
automatically remain in effect for all periods the Participant participates in
the Plan until revoked or changed by the Participant.

 

The election may be revoked or changed with respect to future Board Meetings by
filing with the Committee (or its delegate) a new election on an “Election to
Receive Stock Form” no later than the day immediately prior to the date of the
next Board Meeting for which the Participant shall receive Meeting Fees.

 

5.4                       Rights of the Participant.   Except for the terms and
conditions set forth in this Plan, a Participant paid Stock in lieu of the cash
Retainer Fees or cash Meeting Fees shall have all of the rights of a holder of
the Stock, including the right to receive dividends paid on such Stock and the
right to vote the Stock at meetings of stockholders of the Company. Upon
delivery, such Stock will be nonforfeitable.

 

5.5                       Special Circumstances.   The Committee shall have the
authority, in its sole discretion, to permit all of a Director’s Retainer Fees
to be paid in cash, rather than in Stock, in the event that a Director
establishes, to the satisfaction of the Committee, that special circumstances
warrant such cash payment. The merit of the Director’s special circumstances
plea shall be judged by the Committee. The Committee’s decision as to whether
the Director’s special circumstances plea justifies the cash payment of the
Director’s Retainer Fees shall be final, conclusive, and not subject to appeal.

 

Article 6.   Deferral Opportunity

 

6.1                       Amount Which May Be Deferred.   A Participant who is a
Director may elect to defer up to one hundred percent (100%) of his or her
Retainer Fees for any Year and up to one hundred percent (100%) of his or her
Meeting Fees for each Board Meeting during any Year. The amount of Retainer Fees
and Meeting Fees to be deferred shall be expressed as a percentage of the Value
of the fees otherwise payable (in cash or Stock) for the Participant’s service
as a Director of the Company. A Participant who is a Key Executive may elect to
defer up to one hundred percent (100%) of Salary and/or Bonus in any Year. The
minimum amount of any single eligible component of Compensation (i.e., Salary
and Bonus) which may be deferred in any Year is the greater of five percent (5%)
of such component or one thousand dollars ($1,000). In addition, an election to
defer Compensation in any Year shall be expressed by each Participant in minimum
increments of either five percent (5%) of the applicable component of
Compensation or one thousand dollars ($1,000) or such other form acceptable to
the Committee.

 

8

--------------------------------------------------------------------------------


 

6.2                       Deferral Election for Retainer Fees.   Participants
who are Directors shall make their elections to defer their Retainer Fees under
the Plan no later than December 20 prior to the beginning of each Year, or in
the case of a Newly Eligible Participant, no later than thirty (30) calendar
days following the date such Newly Eligible Participant first became eligible to
participate in the Plan, and such elections to defer shall apply only with
respect to Retainer Fees not yet earned or paid as of the effective date of such
elections. All elections to defer Retainer Fees shall be made on an “Election to
Defer Form,” as described herein and shall be delivered by the Participant to
the Committee (or its delegate) as described in Section 12.1 herein. The
deferral election with respect to Retainer Fees shall automatically remain in
effect for the Year in question (for which it shall be irrevocable) and for all
subsequent periods the Participant participates in the Plan; provided, however,
that the deferral may be revoked or changed with respect to a future Year, but
only by delivering to the Committee (or its delegate) a new election on an
“Election to Defer Form” no later than December 20 prior to the beginning of
such future Year.

 

Participants who are Directors shall make the following elections on an
“Election to Defer Form”:

 

(a)                                          The amount to be deferred with
respect to his or her Retainer Fees for the Year, pursuant to the terms of
Section 6.1 herein; and

 

(b)                                         The form of payment to be made to
the Participant at the end of the deferral period, pursuant to the terms of
Section 6.6 herein.

 

6.3                       Deferral Election for Meeting Fees.   Participants who
are Directors shall make their elections to defer their Meeting Fees under the
Plan no later than December 20 prior to the beginning of each Year, or in the
case of a Newly Eligible Participant, no later than thirty (30) calendar days
following the date such Newly Eligible Participant first became eligible to
participate in the Plan, and such elections to defer shall apply only with
respect to Meeting Fees not yet earned or paid as of the effective date of such
elections. All elections to defer Meeting Fees shall be made on an “Election to
Defer Form,” as described in Section 6.2 herein and shall be delivered by the
Participant to the Committee (or its delegate) as described in Section 12.1
herein. The deferral election with respect to Meeting Fees shall automatically
remain in effect for the Year in question (for which it shall be irrevocable)
and for all subsequent periods the Participant participates in the Plan;
provided, however, that the deferral may be revoked or changed with respect to a
future Year, but only by delivering to the Committee (or its delegate) a new
election on an “Election to Defer Form” no later than December 20 prior to the
beginning of such future Year.

 

Participants who are Directors shall make the following elections on an
“Election to Defer Form”:

 

(a)                                          The amount to be deferred with
respect to his or her Meeting Fees for the Year, pursuant to the terms of
Section 6.1 herein; and

 

(b)                                         The form of payment to be made to
the Participant at the end of the deferral period, pursuant to the terms of
Section 6.6 herein.

 

6.4                       Deferral Election for Compensation.   Participants who
are Key Executives shall make their elections under the Plan to defer their
Compensation no later than December 20 prior to the beginning of each Year, or
in the case of a Newly Eligible Participant, no later than thirty (30) calendar
days following the date such Newly Eligible Participant first became eligible to
participate herein and such elections to defer shall apply only with respect to
Compensation not yet earned or paid as of the effective date of such elections.
All elections to defer Compensation shall be made on an “Election to Defer
Form,” as described herein and shall be delivered by the Participant to the
Committee (or its delegate) as described in Section 12.1 herein. The deferral
election with respect to Compensation shall automatically remain in effect for
the Year in question (for which it shall be irrevocable) and for all subsequent
periods the Participant participates in the Plan; provided, however, that the
deferral may be revoked or changed with respect to a future Year, but only by
delivering to the Committee (or its delegate) a new election on an “Election to
Defer Form” no later than December 20 prior to the beginning of such future
Year.

 

 

9

--------------------------------------------------------------------------------


 

Participants who are Key Executives shall make the following elections on an
“Election to Defer Form”:

 

(a)                                          The amount to be deferred with
respect to his or her Salary and/or Bonus for the Year, pursuant to the terms of
Section 6.1 herein; and

 

(b)                                         The form of payment to be made to
the Participant at the end of the deferral period, pursuant to the terms of
Section 6.6 herein.

 

6.5                       Length of Deferral.   Except as otherwise provided in
Section 6.8, the amounts deferred by each Participant and the accumulated
earnings thereon shall be paid (or commence to be paid) to the Participant as
provided in Sections 6.6 and 6.7 herein in the month of January of the Year
following the Year in which the Participant’s Separation from Service occurs for
any reason other than death. In the event of the Participant’s death, the
payment of the amounts deferred and the accumulated earnings thereon (or, in the
event of death following commencement of installment payments, the remaining
unpaid balance thereof) shall be made in a single lump sum payment in the form
provided in Section 6.7 herein as soon as administratively practical after the
Participant’s death.

 

Notwithstanding anything herein to the contrary, to the extent required under
Section 409A, no distributions to a Specified Employee that are to be made as a
result of the Specified Employee’s Separation from Service for any reason other
than death or Disability shall be made or commence prior to the date that is six
months after the date of such Separation from Service; provided that any
distributions that otherwise would have been payable during such six-month
period shall continue to accrue earnings under Section 7.2 and shall be
distributed (together with any earnings thereon) in lump sum on the first day of
the seventh month following the date of the Specified Employee’s Separation from
Service.

 

6.6                       Form of Payment of Deferred Amounts.   Subject to
Section 6.8, Participants shall be entitled to elect to receive payment of
amounts deferred in any Year, together with earnings accrued thereon, at the end
of the deferral period in a single lump sum payment or by means of installments,
pursuant to the form elected by the Participant on the applicable “Election to
Defer Form” at the time the Participant elected to defer such amounts. If no
election is made with respect to amounts deferred in one or more Years (and
earnings accrued thereon), the Participant will be paid such amounts in a single
lump sum. Notwithstanding anything herein to the contrary, all of a
Participant’s Grandfathered Deferrals shall be paid in the same form.

 

(a)                          Lump Sum Payment.   Participants may elect to
receive the payout of deferred amounts and earnings accrued thereon in a single
lump sum.  Such lump sum payment shall be made to the Participant in the month
of January of the Year following the Year in which the Participant’s Separation
from Service occurs for any reason other than death, as set forth in Section 6.5
herein.

 

(b)                         Installment Payments.   Participants may elect to
receive the payout of deferred amounts and earnings accrued thereon in annual
installments, with a minimum number of installments of two (2), and a maximum
number of installments of ten (10). The initial payment shall be made in the
month of January of the Year following the Year in which the Participant’s
Separation from Service occurs for any reason other than death, as set forth in
Section 6.5 herein. The remaining installment payments shall be made in the
month of January of each Year thereafter, until the Participant’s entire
deferred account has been paid in full. Earnings shall continue to accrue on the
deferred amounts in the Participant’s deferred account, as provided in
Section 7.2 of this Plan. The amount of each installment payment shall be equal
to the balance remaining in the Participant’s deferred account immediately prior
to each such payment, multiplied by a fraction, the numerator of which is one
(1), and the denominator of which is the number of installment payments
remaining.

 

10

--------------------------------------------------------------------------------


 

Subject to the following rules, with respect to Grandfathered Deferrals a
Participant may elect to change a form of benefit elected pursuant to this
Section 6.6 by filing a revised election form on an “Election to Defer Form,” as
described in Sections 6.2 or 6.3 herein, as the case may be, specifying the new
form of distribution:

 

(1)                               
                                                             An election to
change the form of distribution must be made no later than December 31 at least
one (1) full Year prior to the payout commencement date as described in
Section 6.5 herein. If a new election is submitted after this date, the election
shall be null and void, and the form of distribution shall be determined under
the Participant’s original election.

 

(2)                               
                                                             Any election to
change the form of distribution from installments to a lump sum is subject in
all cases to the approval of the Board.

 

(3)                               
                                                             No further election
to change a form of distribution shall be permitted with respect to amounts
already subject to a revised election submitted pursuant to this Section 6.6.

 

Participants shall not be permitted to change the form of their distributions
with respect to Section 409A Deferrals.

 

Notwithstanding anything to the contrary herein, if the deferred amounts and
accumulated earnings thereon to be paid to a Participant in the form of
installments is less than $50,000, such amounts shall be paid to the Participant
in a single lump sum as set forth in Section 6.6(a), notwithstanding the
Participant’s election to receive such amounts in the form of installments.

 

6.7                       Type of Payment of Deferred Amounts.   All payment of
deferred amounts hereunder shall be made in shares of Stock, provided that cash
in lieu of fractional shares of Stock may be distributed.

 

6.8                       Severe Financial Hardship.   If the Participant
establishes, to the satisfaction of the Committee, that a “severe financial
hardship” exists, then the Committee may, subject to the limitations imposed in
this Section 6.8, in its sole discretion:

 

(a)                                          Suspend deferrals by such
Participant under the Plan; or

 

(b)                                         Provide that all, or a portion, of
the amount previously deferred by the Participant shall immediately be paid in a
lump sum payment; or

 

(c)                                          Provide that all, or a portion, of
the installments payable over a period of time shall immediately be paid in a
lump sum payment.

 

For purposes of this Section 6.8, with respect to Grandfathered Deferrals,
“severe financial hardship” shall mean any financial hardship resulting from
extraordinary and unforeseeable circumstances arising as a result of one or more
recent events beyond the control of the Participant. For purposes of this
Section 6.8, with respect to Section 409A Deferrals, “severe financial hardship”
shall mean a severe financial hardship of the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s “dependent” (as defined in
Section 152 of the Code, without regard to Sections 152(b)(1), (b)(2), and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of

 

11

--------------------------------------------------------------------------------


 

the Participant. Distribution on account of a severe financial hardship may not
be made to the extent such severe financial hardship is or may be relieved:
(i) through reimbursement or compensation by insurance or otherwise; (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship; or (iii) by cessation
of deferrals under the Plan. The amount of a distribution made on account of a
severe financial hardship shall be limited to the amount reasonably necessary to
satisfy the emergency need, plus to pay any Federal, state, local or foreign
income taxes or penalties reasonably anticipated to result from the
distribution. Examples of what are not considered to be severe financial
hardships include the need to send a Participant’s child to college or the
desire to purchase a home. The Participant’s account will be credited with
earnings in accordance with the Plan up to the date of distribution.

 

The existence of a severe financial hardship and the amount reasonably necessary
to satisfy the emergency need created by such severe financial hardship shall be
judged by the Committee, in its sole discretion. The Committee’s decision as to
the existence of a severe financial hardship, the amount reasonably necessary to
satisfy the emergency need created by such severe financial hardship, and the
manner in which, if at all, the Participant’s future deferral opportunities
shall be ceased, and/or the manner in which, if at all, the immediate payment of
deferred amounts to the Participant shall be made, shall be final and
conclusive.

 

Article 7.   Deferred Compensation Accounts

 

7.1                       Participants’ Accounts.   The Company shall establish
and maintain an individual bookkeeping account for deferrals made by each
Participant under Article 6 herein. Each account shall be credited as of the
date the amount deferred otherwise would have become due and payable to the
Participant and as provided in Section 7.2. Each Participant’s account shall be
one hundred percent (100%) vested at all times.

 

7.2                       Gains and Losses on Deferred Amounts.   Each
Participant’s account for deferrals will be deemed to be invested in Stock,
including any dividends paid thereon (which will be deemed to be reinvested in
such Stock). Each Participant’s account will thus be adjusted and increased or
decreased by the results of such deemed investment from the time Plan deferrals
are credited under Section 7.1 until distributed pursuant to Article 6 hereof.

 

7.3                       Charges Against Accounts.   There shall be charged
against each Participant’s deferred account any payments made to the Participant
or to his or her beneficiary.

 

7.4                       Designation of Beneficiary.   Each Participant shall
designate a beneficiary or beneficiaries who, upon the Participant’s death, will
receive the deferred amounts that otherwise would have been paid to the
Participant under the Plan. All designations shall be signed by the Participant,
and shall be in such form as prescribed by the Committee. Each designation shall
be effective as of the date delivered to the Chief Human Resources Officer of
the Company by the Participant.

 

Participants may change their designations of beneficiary on such form as
prescribed by the Committee. The payment of amounts deferred under the Plan
shall be in accordance with the last unrevoked written designation of
beneficiary that has been signed by the Participant and delivered by the
Participant to the Chief Human Resources Officer of the Company prior to the
Participant’s death.

 

In the event that all the beneficiaries named by a Participant pursuant to this
Section 7.4 predecease the Participant, the deferred amounts that would have
been paid to the Participant or the Participant’s beneficiaries shall be paid to
the Participant’s estate.

 

12

--------------------------------------------------------------------------------


 

In the event a Participant does not designate a beneficiary, or for any reason
such designation is ineffective, in whole or in part, the amounts that otherwise
would have been paid to the Participant or the Participant’s beneficiaries under
the Plan shall be paid to the Participant’s estate.

 

Article 8.   Rights of Participants

 

8.1                       Contractual Obligation.   The Plan shall create a
contractual obligation on the part of the Company to make payments from the
Participants’ accounts when due. Payment of account balances shall be made out
of the general funds of the Company.

 

8.2                       Unsecured Interest.   No Participant or party claiming
an interest in deferred amounts of a Participant shall have any interest
whatsoever in any specific asset of the Company. To the extent that any party
acquires a right to receive payments under the Plan, such right shall be
equivalent to that of an unsecured general creditor of the Company. The Company
shall have no duty to set aside or invest any amounts credited to Participants’
accounts under this Plan.

 

Nothing contained in this Plan shall create a trust of any kind or a fiduciary
relationship between the Company and any Participant. Nevertheless, the Company
may establish one or more trusts, with such trustee as the Committee may
approve, for the purpose of providing for the payment of deferred amounts and
earnings thereon. Such trust or trusts may be irrevocable, but the assets
thereof shall be subject to the claims of the Company’s general creditors in the
event of the Company’s bankruptcy or insolvency. To the extent any deferred
amounts and earnings thereon under the Plan are actually paid from any such
trust, the Company shall have no further obligation with respect thereto, but to
the extent not so paid, such deferred amounts and earnings thereon shall remain
the obligation of, and shall be paid by, the Company.

 

8.3                       No Guarantee of Principal or Earnings.   Nothing
contained in the Plan shall constitute a guarantee by the Company or any other
person or entity that the amounts deferred hereunder will increase or shall not
decrease in value due to the deemed investment of such amounts in Stock. The
Stock may be a volatile investment and decreases in the value thereof may result
in a loss of some or all of the principal amounts deferred hereunder. Thus, it
is possible for the value of a Participant’s account to decrease as a result of
its deemed investment in Stock, if the value of the Stock decreases.

 

Article 9.   Number and Source of Shares Available Under the Plan

 

Subject to adjustments as provided in this Article 9, the shares of Stock that
may be issued under the Plan shall not exceed an aggregate of 1,100,000 shares
of Stock. The Company shall reserve a sufficient number of shares of Stock for
purposes of the Plan, as determined by the Committee. Such shares may be
previously issued and outstanding shares of Stock reacquired by the Company and
held in its treasury, or may be authorized but unissued shares of Stock, or may
consist partly of each. If the Company shall at any time increase or decrease
the number of outstanding shares of Stock or change in any way the rights and
privileges of such shares by means of the payment of a stock dividend or any
other distribution upon such shares payable in Stock, or through a stock split,
subdivision, consolidation, combination, reclassification, or recapitalization
involving the Stock, and in each case not involving the receipt of consideration
by the Company, then the Committee shall, in such manner as shall be reasonably
determined by the Committee, increase, decrease, or change in like manner the
number, rights and privileges of the shares issuable under the Plan as if such
shares had been issued and outstanding, fully paid, and nonassessable at the
time of such occurrence in order to prevent dilution or enlargement of
Participants’ rights under the Plan.

 

13

--------------------------------------------------------------------------------


 

Article 10.   Withholding of Taxes

 

The Company shall have the right to require Participants to remit to the Company
an amount sufficient to satisfy any Federal, state, and local withholding tax
requirements, or to deduct from all payments made pursuant to the Plan amounts
sufficient to satisfy any withholding tax requirements.

 

Article 11.   Amendment and Termination

 

The Company hereby reserves the right to amend, modify, or terminate the Plan at
any time by action of the Board, with or without prior notice. No such amendment
or termination shall in any material manner adversely affect any Participant’s
rights to amounts already deferred or earned or earnings thereon up to the point
of amendment or termination or any rights of such Participant under any Stock
theretofore paid to him or her hereunder, without the consent of the
Participant. Notwithstanding anything herein to the contrary, to the extent
permissible under Section 409A without the imposition of the additional tax
under Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed
under Section 409A (the “Section 409A Taxes”), in the event of any irrevocable
termination of the Plan, the Board, in its sole and absolute discretion may
elect to liquidate the Plan and distribute to each Participant all amounts
deferred under the Plan (and earnings thereon) in a lump sum; provided that all
such distributions (i) commence no earlier than the date that is twelve (12)
months following the date of such termination (or such earlier date permitted
under Section 409A without the imposition of the Section 409A Taxes) and
(ii) are completed by the date that is twenty-four (24) months following the
date of such termination (or such later date permitted under Section 409A
without the imposition of the Section 409A Taxes).  In addition, payments may be
accelerated upon a Plan termination as provided above only if, to the extent
required under Section 409A, (i) all other nonqualified deferred compensation
“account balance plans” (as such term is defined under Section 409A), in which
any Participant hereunder participates are terminated along with the Plan, and
(ii) the Company does not adopt any new nonqualified deferred compensation
“account balance plan” (as such term is defined under Section 409A), for five
years following the date of such Plan termination.

 

Article 12.        Miscellaneous

 

12.1     Notice.   Unless otherwise prescribed by the Committee, any notice or
filing required or permitted to be given to the Company under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail to the Chief Human Resources Officer of the Company. Notice to the Chief
Human Resources Officer of the Company, if mailed, shall be addressed to the
principal executive offices of the Company. Notice mailed to a Participant shall
be at such address as is given in the records of the Company. Notices shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

 

12.2     Consideration for Stock Issued.   Stock will be paid under the Plan in
consideration of the services of Participants as directors, employees and/or
officers of the Company.

 

12.3     Compliance with Securities Laws, Listing Requirements, and Other Laws
and Obligations.   The Company shall not be obligated to deliver any shares of
Stock under this Plan, (a) until, in the opinion of the Company’s counsel, all
applicable federal and state laws and regulations have been complied
with, (b) if the outstanding Stock is at the time listed on any stock exchange,
or quoted on any automated quotation system, until the shares to be delivered
have been listed or authorized to be listed or quoted on such exchange or system
upon official notice of issuance, and (c) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
the Company’s counsel. If the sale of Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
the payment of Stock, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act and may require
that the certificates evidencing such Stock bear an appropriate legend
restricting transfer.

 

14

--------------------------------------------------------------------------------


 

12.4     No Shareholder Rights Conferred.   Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant any rights of a shareholder
of the Company unless and until shares of Stock are issued to such Participant
upon the payment of Stock.

 

12.5     No Right to Stock.   Nothing in the Plan shall be construed to give any
Director or Key Executive any right to a grant of Stock under the Plan unless
all conditions described within the Plan are met as determined in the sole
discretion of the Committee.

 

12.6     Granted Shares Have Same Status as Issued Shares.   Any shares of Stock
of the Company issued as a stock dividend, or as a result of stock splits,
combinations, exchanges of shares, reorganizations, mergers, consolidations or
otherwise with respect to shares of Stock granted pursuant to the Plan shall
have the same status and be subject to the same restrictions as the shares
granted.

 

12.7     Nontransferability.   Except as provided below, Participants’ rights to
deferred amounts, contributions, and earnings accrued thereon under the Plan may
not be sold, transferred, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, nor shall the
Company make any payment under the Plan to any assignee or creditor of a
Participant.

 

Notwithstanding the foregoing, the Committee shall provide for distributions
from a Participant’s deferred account to an individual other than Participant
and to the extent necessary to fulfill a court order that the Committee
determines to satisfy the requirements of a domestic relations order within the
meaning of Section 206(d)(3) of ERISA. The amounts assigned to an alternate
payee under such an order shall be paid in a lump sum distribution as soon as
administratively practical after the Committee determines that the order meets
the requirements of a domestic relations order. All payments made pursuant to
any such order shall be charged against the Participant’s deferred account.

 

12.8     Severability.   In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

12.9     Gender and Number.   Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

 

12.10   Costs of the Plan.   All costs of implementing and administering the
Plan shall be borne by the Company.

 

12.11   Successors.   All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

12.12     Applicable Law.   Except to the extent preempted by applicable federal
law, the Plan shall be governed by and construed in accordance with the laws of
the state of Wisconsin.

 

12.13     Effective Date.   This amendment and restatement of the Plan shall
become effective at the time that it is approved by the Board.

 

15

--------------------------------------------------------------------------------